SYNALLOY CORPORATION (SYNL) 775 Spartan Blvd, Suite 102 Spartanburg, SC 29301 864-585-3605 10-Q/A AMENDMENT NO. 1 TO FORM 10-Q Filed on 11/15/2012 – Period 9/29/2012 File Number 0-19687 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 29, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 0-19687 Synalloy Corporation (Exact name of registrant as specified in its charter) Delaware 57-0426694 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 775 Spartan Blvd. Suite 102 Spartanburg, South Carolina (Address of principal executive offices) (Zip code) (864) 585-3605 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X)No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file or a smaller reporting company. See definition of “large accelerated filer,”"accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (check one) Larger accelerated filer () Accelerated filer (X) Non-accelerated filer () (Do not check if a smaller reporting company) Smaller reporting company() Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes()No(X) The number of shares outstanding of the registrant's common stock as of November 7, 2012 was 6,352,733. 1 Synalloy Corporation Index PART II. OTHER INFORMATION Item 6. Exhibits Signatures Ex-31.1 Ex-31.2 Ex 32 2 Explanatory Note We are providing this Amendment No. 1 (the “Amended Report”) to our Quarterly Report on Form 10-Q for the quarterly period ended September 29, 2012, filed with the Securities and Exchange Commission on November 8, 2012 (the “Original Report”). This Amended Report is being filed solely to amend the certifications by our Chief Executive Officer and Chief Financial Officer that were filed as Exhibits 31.1, 31.2 and 32 to the Original Report, to correct a typographical error whereby an incorrect date was inadvertently provided on the certifications. This Amended Reportincludes new certifications by our Chief Executive Officer and Chief Financial Officer as Exhibits 31.1, 31.2 and 32 hereto. Except as described above, we have not modified or updated any other disclosures contained in the Original Report. Accordingly, this Amended Report continues to speak as of the date of the Original Report and no attempt has been made in this Amended Report to modify or update disclosures in the Original Report except as noted above. This Amended Report does not reflect events occurring after the filing of the Original Report or modify or update any related disclosures and information not affected by the amendment is unchanged and reflects the disclosure made at the time of the filing of the Original Report with the SEC. Accordingly, this Amended Report should be read in conjunction with any documents incorporated by reference therein and our filings made with the SEC subsequent to the filing of the Original Report, including any amendments to those filings. ITEM 6: EXHIBITS Those exhibits marked with a (+) refer to exhibits filed herewith. The other exhibits are incorporated herein by reference, as indicated in the following list. 3 Synalloy Corporation Item 6. Exhibits The following exhibits are included herein: Employment Agreement, dated August 21, 2012, between Registrant and Jimmie D. Lee. 31.1+ Certification of the Chief Executive Officer pursuant to Rule 13a-14(a)/15d-14(a) for period ended September 29, 2012. 31.2+ Certification of the Chief Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) for period ended September 29, 2012. 32+ Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase 101.DEF* XBRL Taxonomy Extension Definition Linkbase *In accordance with Regulation S-T, the XBRL-related information in Exhibit 101 to this Quarterly Report on Form 10-Q shall be deemed "furnished" and not "filed." 4 Synalloy Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SYNALLOY CORPORATION (Registrant) Date: November 15, 2012 By: /s/Craig C. Bram Craig C. Bram President and Chief Executive Officer Date:November 15, 2012 By: /s/Richard D. Sieradzki Richard D. Sieradzki Chief Financial Officer and Principal Accounting Officer 5
